       Case 2:20-cv-00853-KJM-AC Document 9 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRODERICK J. WARFIELD,                            No. 2:20-cv-0853 KJM AC PS
12                       Plaintiff,
13            v.                                        ORDER
14    UNITED STATES AIR FORCE, et al.,
15                       Defendants.
16

17           Plaintiff proceeds in this action in pro per. The matter was referred to a United States

18   Magistrate Judge as provided by Local Rule 302(c)(21).

19           On August 12, 2020, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 7. Plaintiff filed a

22   document titled “Statement to Dispute Dismissal of Case,” which the court construes as

23   objections. ECF No. 8.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                        1
      Case 2:20-cv-00853-KJM-AC Document 9 Filed 10/29/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed August 12, 2020, are adopted in full;
 3         2. The Second Amended Complaint (ECF No. 6) is DISMISSED with prejudice; and
 4         3. The Clerk of Court is directed to close this case.
 5   DATED: October 28, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
